Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of invention III (claims 1, 5, 8-13 and 20) in the reply filed on 08/24/2022 is acknowledged.  The traversal is on the ground(s) that the claimed subject matter of inventions 1-III are not patentabilty distinct or mutually exclusive   
This is not found persuasive because item 3 of the restriction requirement, set forth in the communication mailed on 07/21/2022, clearly states why the inventions are considered distinct or mutually exclusive as indicated by their mutually exclusive details which have a materially different design, mode of operation, function, or effect from each other (i.e., the particular computer details of invention III is clearly distinct and mutually exclusive from the particular sensor details of invention I and the particular display details of invention II and vice-versa. 
Applicant should be advised that inventions are considered distinct or mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, which is clearly the issue in the present application. 
The restriction requirement, set forth in the communication mailed 07/21/2022 is based on the claimed structural differences between the various inventions and not on their similarities. Continued search and examination of claims to a non-elected invention having substantially different structural limitations is a prima facie showing of burden. 
In addition, see items 3 and 6 of the restriction requirement, as set forth in the communication mailed on 07/21/2022, which clearly details the associated burden with respect to the examination of a particular invention. 
Please note that each of the inventions have acquired a separate status in the art in view of their different classification and would further require or employ a different search query based on their mutually exclusive claimed characteristics or details.
Applicant may overcome the requirement for restriction by presenting an allowable linking claim or by providing a clear admission on the record that the claim(s) drawn to a given non-elected invention is not patentably distinct from the elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4, 6, 7 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/24/2022.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 5, 8, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (EP 2975449).
Park et al discloses a mirror (see paragraph 0004) comprising a display (101, 250, 501) adjacent one side of a half-mirror (121, 521 and paragraph 0048) to present content (a user interface), see figures 1A- 1C and 5; a controller (220) coupled to the display (see Fig. 2), the controller determines, from biometric information (440) acquired from a sensor (see paragraphs 0056, 0074 and 0136), a focal distance of a user facing an opposite side of the half-mirror (see paragraphs 0056 and 0135-136 along with Fig. 1A), present the content (user interface) on the mirror in a first manner and a reflection of the user in a second manner in response to the focal distance corresponding to the display (see figures 1A-1C), and present the content (user interface) on the mirror in a third manner, different than the first manner, and the reflection of the user in a fourth manner, different than the third manner, in response to the focal distance corresponding to the reflection of the user (see figures 1A-1C), wherein the controller is further determines, from the biometric information (sensor), a distance (focal distance) of the user from the mirror, and present the content on the display at a size which is determined from the distance (focal distance), see paragraph 0136, wherein the first manner is inherently brighter than the second manner and the third manner due to the fact that the display is powered on (see paragraphs 0120-0121), wherein the presenting of the content in the third manner and the user reflection in the fourth manner by the controller comprises the controller powering off the display (see paragraphs 0120-0121) and wherein the controller adjusts a brightness level of a display of the mirror based upon the detected optical distance (focal distance), see paragraphs 0136-137. Note figures 1A-2, 59 and 10 along with the associated description thereof.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 5 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 respectively, of U.S. Patent No.10,845,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/065,272) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 10,845,511 or what would have been obvious to one of ordinary skill in the art at the time the invention was made. 
 Claim 1 of U.S. Patent 10,845,511 discloses a smart mirror comprising a display adjacent one side of a half-mirror; sensors to acquire biometric information of a user facing an opposite side of the half-mirror; a controller coupled to the sensors and the display to determine from the biometric information a focal distance of the user, present a user interface (content) on the smart mirror in a highly-visible (first) manner and a reflection of the user in a less-visible (second) manner if the focal distance corresponds to the display, and present the user interface (content) on the smart mirror in a less-visible (third) manner and the reflection of the user in a highly-visible (fourth) manner if the focal distance corresponds to the reflection of the user.
Claims 6 of U.S. Patent  10,845,511 is substantially identical to claim 5 of the present application 17/065,272.
8	.Claims 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
December 03, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872